

Exhibit 10.36



FIRST AMENDMENT
TO EXECUTIVE EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is
executed this 25th day of February, 2014, effective as of the 1st day of
January, 2013, by and between CHAMBERS STREET PROPERTIES, a Maryland real estate
investment trust, with its principal place of business at 47 Hulfish Street,
Suite 210, Princeton, New Jersey 08542 (the “Company”), CSP OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership with its principal place of
business at 47 Hulfish Street, Suite 210, Princeton, New Jersey 08542 (the
“OP”), and MARTIN A. REID, an individual resident of the State of Maryland
(“Executive”).
W I T N E S S E T H:
WHEREAS, the Company, the OP and Executive have entered into that certain
Executive Employment Agreement, entered into the 25th day of September, 2012
effective as of the 1st day of July, 2012 (the “Employment Agreement”);
WHEREAS, the Company, the OP and Executive wish to amend the Employment
Agreement in the manner set forth in this Amendment; and
WHEREAS, capitalized terms used herein but not defined shall have the meanings
given to them in the Employment Agreement;
NOW, THEREFORE, in consideration of the premises, and of the mutual promises,
obligations, and agreements contained herein, the parties hereto, intending to
be legally bound, do hereby agree as follows:
1.    Section 3.3 of the Employment Agreement is hereby amended by deleting the
fourth (4th) sentence thereof in its entirety and substituting the following in
lieu thereof:
“The annual target Long Term Incentive Award for Executive will be 90,000
restricted common shares of the Company (subject to appropriate adjustments for
share splits, share dividends, recapitalizations, reorganizations or other
similar events) or, if the award is another form of equity-based award, the
reasonable equivalent thereof.”
This Amendment is applicable only to calendar year 2013 and subsequent calendar
years during the Term.
2.    The existing terms and conditions of the Employment Agreement shall remain
in full force and effect except as such terms and conditions are specifically
amended by, or conflict with, the terms of this Amendment.
3.    This Amendment may be executed in counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument. Executed counterparts may be delivered by facsimile or other
electronic transmission.




--------------------------------------------------------------------------------




4.    The validity, interpretation and performance of this Amendment shall be
governed by the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof.
IN WITNESS WHEREOF, Executive has executed and delivered this Amendment, and the
Company has caused this Amendment to be executed and delivered, all as of the
day and year first above set forth.


 
CHAMBERS STREET PROPERTIES
 
 
 
 
By:
/S/ CHARLES E. BLACK
 
 
Name:
Charles E. Black
 
 
Title:
Chairman of the Board of Trustees

 
CSP OPERATING PARTNERSHIP, L.P.

 
 
 
 
By:
Chambers Street Properties, its General Partner

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/S/ CHARLES E. BLACK
 
 
Name:
Charles E. Black
 
 
Title:
Chairman of the Board of Trustees of
Chambers Street Properties

 
/S/ MARTIN A. REID
 
MARTIN A. REID




–2–